DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 11/5/2021. The Applicant has amended independent claim 1. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 11/5/2021 is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1- 5, 7, 8-10, 12- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al., US 7974106, in view of Luz et al., US 2004/0174141.
Regarding claim 1, Gurunathan et al., teaches a fuel cell system (abstract), comprising: a plurality of fuel cell segments (col. 1, lines 57-67), each segment having a plurality of fuel cells (fuel cell stack; col. 1, lines 57-62) and each segment comprises: a positive terminal (col. 2, lines 1-7) having a positive voltage with respect to ground (col. 6, lines 1-5); a negative terminal (col. 2, lines 1-7); and at least one component electrically connecting the negative terminal to ground (col. 6, lines 1-5), the at least one component configured to decrease a surge current (ripple current) through the segments (abstract; col. 2, lines 27-38).
Gurunathan et al., does not teach at least one impedance creating component electrically connecting negative terminal to ground and configured to decrease a surge current through the segments.
However, Luz et al., teaches an electrical system (abstract), comprising: a plurality of loads (abstract), and each segment comprises: a positive terminal (abstract; 0001; 0006) having a positive voltage with respect to ground (0021; 0025); a negative terminal (0006; 0017; 0030); and at least one component electrically connecting the negative terminal to ground (0030), the at least one component configured to decrease a surge current through the segments (0009; 0021; 0026; 0052). 
Thus, it would have been obvious to one of ordinary skill in the art to modify Gurunathan et al., with Luz et al., because Luz et al., teaches “integration of electronic components for detecting the battery state of charge and for providing power management in one back-up fuse box 

Regarding claim 3, although Gurunathan et al., does not teach the surge current (ripple current) corresponds to a voltage across the at least one component of greater than 300 V, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”Regarding claim 4, Gurunathan et al., does not teach the at least one component comprises a fuse. 
Regarding claim 4, Luz et al., teaches at least one impedance creating component comprises a fuse (0007; 0017-0021).Regarding claim 5, Gurunathan et al., does not teaches the at least one impedance component comprises a circuit breaker. 
Regarding claim 5, Luz et al., teaches the at least one impedance component comprises a circuit breaker (0009; 0018; 0022).Regarding claim 7, Gurunathan et al., does not teach at least one impedance creating 
However, Luz et al., teaches an electrical system (abstract), comprising: a plurality of loads (abstract), and each segment comprises: a positive terminal (abstract; 0001; 0006) having a positive voltage with respect to ground (0021; 0025); a negative terminal (0006; 0017; 0030); and at least one component electrically connecting the negative terminal to ground (0030), the at least one component configured to decrease a surge current through the segments (0009; 0021; 0026; 0052). 
Thus, it would have been obvious to one of ordinary skill in the art to modify Gurunathan et al., with Luz et al., because Luz et al., teaches “integration of electronic components for detecting the battery state of charge and for providing power management in one back-up fuse box 
provides a significant advantage because the back-up fuse box in accordance with the present invention is located in the vicinity of the battery, where state variables such as battery current, battery voltage and battery temperature are available.  Moreover, with the integrated back-up fuse box located in the vicinity of the battery, it is possible to perform a control and diagnosis of power flow paths, fuses, circuit breakers, etc., in connection with power management.” (0026)
Regarding claim 8, Gurunathan et al., teaches, in operation, the surge current (ripple current) passes between the first and second ends of the at least one impedance component (col. 5, lines 22-31). 
Regarding claim 9, although Gurunathan et al., does not teach decreasing the surge current (ripple current) prevents overheating of at least one of the plurality of fuel cell segments, it teaches:

application, where the presence of ripple currents can decrease the efficiency 
of power usage.  The ripple current through the fuel cell stack should be reduced as much as possible, as it decreases the fuel utilization and can starve the fuel cells for want of fuel.” (col. 7, lines 6-20).
Regarding claim 10, although Gurunathan et al., does not teach the at least one impedance creating component is configured to decrease the surge current in 10 ms or less,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”Regarding claim 12, Gurunathan et al., teaches each segment comprises a first fuel cell column having the negative terminal and a second fuel cell column having the positive terminal (col. 2, lines 1-7). Regarding claim 13, Gurunathan et al., does not teach at the least one impedance creating component comprises a plurality of components electrically connecting each of the negative terminals to ground. 
Regarding claim 13, Luz et al., teaches an electrical system (abstract), comprising: a plurality of loads (abstract), and each segment comprises: a positive terminal (abstract; 0001; 0006) having a positive voltage with respect to ground (0021; 0025); a negative terminal (0006; 0017; 0030); and at least one component electrically connecting the negative terminal to ground (0030), the 
Thus, it would have been obvious to one of ordinary skill in the art to modify Gurunathan et al., with Luz et al., because Luz et al., teaches “integration of electronic components for detecting the battery state of charge and for providing power management in one back-up fuse box 
provides a significant advantage because the back-up fuse box in accordance with the present invention is located in the vicinity of the battery, where state variables such as battery current, battery voltage and battery temperature are available.  Moreover, with the integrated back-up fuse box located in the vicinity of the battery, it is possible to perform a control and diagnosis of power flow paths, fuses, circuit breakers, etc., in connection with power management.” (0026)Regarding claim 14, Gurunathan et al., teaches each negative terminal is electrically connected to ground via a different one of the plurality of components (col. 5, lines 64-67 and col., 6, lines 1-3).Regarding claim 15, Gurunathan et al., teaches the negative terminal is connected to a first DC/DC converter via a negative line (col. 2, lines 8-58); the positive terminal is connected to a second DC/DC converter via a positive line (col. 2, line 27-col., 3, line 28); the first and the second DC/DC converters are connected to a DC/AC inverter (col., 2, lines 39-67); and the positive line is electrically isolated from ground (col. 7, lines 6-20).

5.	Claims 6 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al., US 7974106, , in view of Luz et al., US 2004/0174141, in further view of Richards et al., US 8440362.

Regarding claim 6, Richards et al., teaches the at least one impedance component comprises at least one resistor (col. 16, lines 32-44).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Richards into Gurunathan modified by Luz because Richards teaches an additional component which decrease a surge current (ripple current).
Regarding claim 11, Gurunathan et al., teaches maintaining the potential of the negative terminal at substantially 0 V with respect to ground decreases corrosion of the negative terminal (col. 6, lines 1-5; col. 7, lines 6-9).
Regarding claim 11, Richards et al., teaches the fuel cells are solid oxide fuel cells (col. 8, lines 6-8).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Richards into Gurunathan because Richards teaches the specific type of fuel cell.

Response to Arguments
6.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection also relies on a secondary reference applied in this rejection.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727